AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                           FILED IN THE
                                                                  for the_                                  U.S. DISTRICT COURT
                                                                                                      EASTERN DISTRICT OF WASHINGTON
                                                     Eastern District of Washington
       SPOKANE VALLEY FIRE DEPARTMENT,                                                                  Apr 18, 2019
                                                                                                              SEAN F. MCAVOY, CLERK
                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:17-CV-00250-SMJ
      INTERNATIONAL ASSOCIATION OF FIRE                              )
         FIGHTERS AFL-CIO LOCAL 3701,                                )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Defendant's converted motion for summary judgment (ECF No. 33) is GRANTED. All claims are DISMISSED
’
              WITHOUT PREJUDICE, with all parties to bear their own attorneys fees and costs. JUDGMENT of dismissal is hereby
              entered.



This action was (check one):
’ tried by a jury with Judge                                                                          presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge              Salvador Mendoza, Jr.                                          on a
      converted motion for summary judgment (ECF No. 33).


Date: 4/18/2019                                                            CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Lennie Rasmussen
                                                                                          (By) Deputy Clerk

                                                                            Lennie Rasmussen
